FILE COPY




SHARON KELLER                                                                                       ABEL ACOSTA
 PRESIDING JUDGE               COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                     (512) 463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                             AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                       GENERAL COUNSEL
                                                                                                     (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                         Wednesday, June 03, 2015

  O.D. VAN DUREN Jr.                                       District Attorney Harris County
  TDC# 1834715                                             Devon Anderson
  RAMSEY UNIT                                              Appellate Section
  1100 FM 655                                              1201 Franklin St. Ste. 600
  ROSHARON, TX 77583-7670                                  Houston, TX 77002-1901
                                                           * DELIVERED VIA E-MAIL *

  Re: VAN DUREN, O.D. JR.
  CCA No. PD-0200-15                                                                 COA No. 01-13-00103-CR
  Trial Court Case No. 1307615

   The attached order was issued in the above case number.

                                                                        Sincerely,



                                                                        _____________________________
                                                                        Abel Acosta, Clerk

  cc: 1st Court Of Appeals Clerk (DELIVERED VIA E-MAIL)
  Lisa McMinn (DELIVERED VIA E-MAIL)




                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                       WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX